Citation Nr: 1443000	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from March 1987 to April 1991.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from October 1990 to April 1991.  See October 2009 Beneficiary Identification Records Locator Subsystem (BIRLS) response.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  On the day of the hearing, the Veteran submitted additional lay statements from family and several photographs.  This evidence has not yet been considered by the RO; however, because this evidence was submitted with a waiver of the RO's initial consideration, the Board accepts it for inclusion in the record and consideration at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

First, the AOJ should attempt to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC) for his period of active military service with the U.S. Marine Corps from 1987 to 1991.  The AOJ already attempted to obtain the Veteran's service treatment records from the Records Management Center (RMC), but received negative responses in March 2010 and May 2010.  However, the VA Adjudication and Procedure Manual advises that the NPRC, as opposed to the RMC, houses a former service member's service treatment records if he last served in the Marine Corps and his service ended prior to May 1, 1994.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section A, Topic 3, Block d (change date August 21, 2014).  Thus, the AOJ should contact the NPRC and attempt to secure the Veteran's service treatment records from this location.  

Second, the AOJ should also obtain and associate with the claims file (including the Virtual VA and VBMS files) any outstanding medical records from the VA Medical Center (VAMC) in Nashville, Tennessee, that are dated from March 2010 to the present.

Third, the Veteran should be scheduled for a VA examination and opinion to determine the likely etiology of his current asthma and sinusitis disorders, on the basis of in-service incurrence due to his service in the Persian Gulf.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Because the Veteran served in the Persian Gulf, the issue is raised as to whether any of his respiratory symptoms are due to a chronic disability pattern resulting from an undiagnosed illness or from a diagnosable but medically unexplained multi-symptom illness of unknown etiology.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i), (ii).

Fourth, after completion of the above development, the Veteran should be scheduled for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  See again McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under the July 13, 2010, liberalizing amendments to the PTSD regulation, the Veteran's lay testimony alone may establish the occurrence of claimed in-service stressors that are the result of "fear of hostile military or terrorist activity" in certain instances.  38 C.F.R. § 3.304(f)(3).  In the present case, the Veteran's alleged stressors of experiencing enemy mortar attacks and witnessing enemy deaths and dead bodies in trenches are consistent with the places, types, and circumstances of the Veteran's service as a rifleman in the U.S. Marine Corps in the Persian Gulf from October 1990 to April 1991.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Thus, the Veteran's credible lay testimony alone establishes the occurrence of the claimed in-service "fear of hostile military activity" stressors.  See 38 C.F.R. § 3.304(f)(3).  However, in order to warrant service connection for PTSD, a VA psychiatrist or psychologist must still confirm that any one of the claimed stressors is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Therefore, a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the NPRC, (as opposed to the RMC), and attempt secure the Veteran's complete service treatment records for his period of active military service with the U.S. Marine Corps from 1987 to 1991.  

If the Veteran's service treatment records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC.  See 38 C.F.R. § 3.159(c)(2).  

(The VA Adjudication and Procedure Manual advises that the NPRC, as opposed to the RMC, houses a former service member's service treatment records if he last served in the Marine Corps and his service ended prior to May 1, 1994.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section A, Topic 3, Block d (change date August 21, 2014).)

2.  The AOJ should ask the Veteran if he has received any VA or non-VA medical treatment for his psychiatric and respiratory disorders on appeal that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim on appeal.

The AOJ should also obtain and associate with the claims file (including the Virtual VA and VBMS files) any outstanding VA medical records from the VAMC in Nashville, Tennessee, that are dated from March 2010 to the present.

3.  After any additional records are associated with the claims file, including missing service treatment records, the Veteran should be afforded a VA Persian Gulf examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records (if secured), post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following questions:

(A) Regarding the Veteran's current asthma and sinusitis disorders, please provide an opinion as to whether either of these disorders is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  

(B) For any respiratory disorder (to include asthma and sinusitis) that the examiner determines is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, is it at least as likely as not (i.e., 50 percent or more probable) that either asthma or sinusitis is related to the Veteran's active service from 1987 to 1991, including environmental Persian Gulf hazards such as black smoke from burning oil wells?

In rendering the above opinions, the examiner should also consider the following evidence: 

The Veteran's service treatment records are currently unavailable.  However, he served in the Southwest Asia Theater of Operations during the Persian Gulf War from October 1990 to April 1991, and he was a rifleman in the U.S. Marine Corps.  One of the photos he submitted from his service in the Persian Gulf War shows a sky full of black smoke from burning oil wells.  The Veteran contends that his symptoms of sinusitis and asthma began approximately three to four years after his release from active duty in 1991.  VA treatment records dated in 2009 and 2010 reveal clinical diagnoses of asthma and chronic sinusitis.  A December 2009 computed tomography (CT) scan confirms chronic sinusitis. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records (if secured), post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner should identify all current diagnoses of any acquired psychiatric disorder during the pendency of the appeal.  

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  VA mental health treatment records dated in 2009 and 2010 have recorded diagnoses for the Veteran of major depressive disorder, an anxiety disorder, a drug-induced mood disorder, and an alcohol abuse disorder.  VA mental health treatment records dated in 2009 and 2010 discuss these psychiatric diagnoses in the context of the Veteran's post-service financial difficulties, legal problems, lack of employment, marriage difficulties, and family issues.  

Regarding PTSD, the examiner should be instructed that he should consider any stressors related to fear of hostile military or terrorist activity for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The Veteran has reported experiencing enemy mortar attacks and witnessing enemy deaths and dead bodies in trenches.  These alleged stressors are credible and consistent with the places, types, and circumstances of the Veteran's service as a rifleman in the U.S. Marine Corps in the Persian Gulf from October 1990 to April 1991.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and the Veteran's reported in-service stressors relating to fear of hostile military or terrorist activity

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims at issue.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond. This SSSOC should set forth the provisions of 38 C.F.R. § 3.317.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


